

113 SRES 268 ATS: Condemning the September 2013 terrorist attack at the Westgate Mall in Nairobi, Kenya, and reaffirming United States support for the people and Government of Kenya, and for other purposes.
U.S. Senate
2013-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 268IN THE SENATE OF THE UNITED STATESOctober 11, 2013Mr. Coons (for himself, Mr. Flake, Ms. Mikulski, Mr. Nelson, Mr. Isakson, Mrs. Feinstein, and Mrs. Shaheen) submitted the following resolution; which was referred to the Committee on Foreign RelationsOctober 31, 2013 Reported by Mr. Menendez, without amendmentNovember 6, 2013Considered and agreed toRESOLUTIONCondemning the September 2013 terrorist attack at the Westgate Mall in Nairobi, Kenya, and reaffirming United States support for the people and Government of Kenya, and for other purposes.Whereas, on September 21, 2013, armed terrorists attacked the Westgate Mall in Nairobi, Kenya, killing more than 60 people and injuring at least 175 from at least 12 different countries during a four-day siege;Whereas the attack was the most deadly terrorist incident in Kenya since the 1998 al Qaeda bombing of the United States Embassy in Nairobi;Whereas al Shabaab, a Somali Islamist extremist group with ties to al Qaeda, has claimed responsibility for the attack, declaring that it was in retaliation for the Government of Kenya’s participation in the African Union Mission in Somalia (AMISOM);Whereas al Shabaab was designated a Foreign Terrorist Organization by the United States Government in 2008 and a Specially Designated Global Terrorist entity in 2012;Whereas the investigation to identify those responsible for the attack and efforts to bring them to justice are ongoing;Whereas Kenya is an important ally and regional security partner, playing a vital role in breaking al Shabaab’s recent stranglehold on Somalia through its participation in AMISOM;Whereas the Republic of Kenya and the United States have a strong and enduring partnership based on a shared commitment to promoting peace and prosperity in East Africa and around the world; andWhereas Kenya is a culturally rich and ethnically diverse country: Now, therefore, be itThat the Senate—(1)condemns, in the strongest possible terms, the heinous atrocities and terrorist attack that occurred at the Westgate Mall in Nairobi, Kenya, from September 21 through 24, 2013;(2)offers its condolences to the families, friends, and loved ones of those who were killed in the attack and expresses its hope for the recovery of the wounded, including United States citizens;(3)recognizes the many heroic and selfless acts by Kenyan citizens, first responders, and the Kenya Red Cross to rescue those caught in the Westgate Mall during the attack;(4)reaffirms United States  support for the efforts of the Government and people of Kenya to combat terrorism, counter extremism, promote tolerance, and bring the perpetrators of the Westgate Mall attack to justice;(5)commends the Government of Kenya’s continued participation in the African Union Mission in Somalia; and(6)recognizes Kenya as an important regional ally and partner of the United 	States.